             Case 2:15-cv-00880-TC Document 94 Filed 08/16/19 Page 1 of 2




Frank D. Mylar (5116)
MYLAR LAW, P.C.
2494 East Bengal Blvd.
Salt Lake City, Utah 84121
Phone: (801) 858-0700
office@mylarlaw.com

Attorney for Defendants Washington County, Cory Pulsipher, and Michael Johnson

                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH


 MARTIN CROWSON,                                                NOTICE OF
                                                          INTERLOCUTORY APPEAL
                 Plaintiff,
                                                  Case No. 2:15-cv-00880-TC
        v.
                                                  District Judge Tena Campbell
 WASHINGTON COUNTY et al.,

                 Defendants.


       Defendants, MICHAEL JOHNSON, WASHINGTON COUNTY and SHERIFF CORY

PULSIPHER in his official capacity, through their attorney, Frank D. Mylar, pursuant to the

Federal Rules of Civil Procedure and the Federal Rules of Appellate Procedure hereby appeal the

memorandum decision and order denying in part Defendants’ Motion for Summary Judgment

entered in this matter on July 19, 2019. (Doc. No. 93).

       This appeal is as to Washington County, Sheriff Cory Pulsipher in his official capacity,

and Michael Johnson in his personal capacity. The Defendant who was dismissed as a result of the

summary judgment decision is not appealing the order.

       This appeal is based primarily upon the doctrine of qualified immunity and claims against

Washington County that are inextricably intertwined.
   Case 2:15-cv-00880-TC Document 94 Filed 08/16/19 Page 2 of 2




This appeal is to the United States Court of Appeals for the Tenth Circuit.

Dated this 16th day of August, 2019.

                                              /s/ Frank   D. Mylar
                                              Frank D. Mylar
                                              Attorney for Defendants Washington
                                              County, Sheriff Cory Pulsipher in his
                                              official capacity, and Michael Johnson




                                         2
